      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ANDREA ROSSBACH,                       :
                                        :
                          Plaintiff,    :             19cv5758 (DLC)
                                        :
                -v-                     :            OPINION AND ORDER
                                        :
 MONTEFIORE MEDICAL CENTER, NORMAN      :
 MORALES, and PATRICIA VEINTIMILLA,     :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff Andrea Rossbach:
Daniel Altaras
Derek Smith Law Group, PLLC
One Penn Plaza
Suite 4905
New York, NY 10119

For defendants Montefiore Medical Center, Norman Morales, and
Patricia Veintimilla:
Jean L. Schmidt
Nina Massen
Littler Mendelson, P.C.
900 Third Avenue
New York, NY 10022

DENISE COTE, District Judge:

     Plaintiff Andrea Rossbach brings this employment

discrimination case against her former employer, Montefiore

Medical Center (“Montefiore”) and her former colleagues at

Montefiore, Norman Morales and Patricia Veintimilla, under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

(“Title VII”), the New York State Human Rights Law, N.Y. Exec.
         Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 2 of 34



Law § 290 et seq. (“NYSHRL”), and the New York City Human Rights

Law, N.Y.C. Admin. Code § 8-101 et seq. (“NYCHRL”).            Rossbach

principally alleges that she was sexually harassed by defendant

Morales and fired after she objected to his misbehavior.             The

defendants have moved for summary judgment on many but not all

of the claims, pursuant to Rule 56, Fed. R. Civ. P.            For the

following reasons, the motion for summary judgment is granted in

part.


                                  Background

        The following facts are undisputed or taken in the light

most favorable to Rossbach, unless otherwise noted.

         Rossbach is a registered nurse.       In 2014, Montefiore hired

her to work in the emergency department of the Children’s

Hospital at Montefiore (“CHAM”), a hospital in the Montefiore

system.     Almost immediately, Morales, who worked as the Interim

Administrative Nurse Manager in the CHAM emergency department,

began making unwanted sexual comments to Rossbach.            In March

2017, Rossbach transferred to the day shift and Morales became

her direct supervisor.        At this point, Morales also began to

subject her to unwanted physical contact.           For instance, in

April 2017, Morales rubbed Rossbach’s shoulders; in June 2017,

Morales attempted to force Rossbach to sit on his lap; and in




                                       2
         Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 3 of 34



September and November 2017, Morales groped Rossbach.             When

Morales engaged in this conduct, Rossbach objected.

       In September 2017, Morales made a sexual gesture to

Rossbach in front of Veintimilla.          In response, Rossbach asked

Veintimilla if Morales was “always like this or just to [her].”           1


Veintimilla gave Rossbach a “dirty look and an eye roll” and

walked away.      Veintimilla, who was also a registered nurse,

worked as the patient care coordinator in the CHAM emergency

department.      Veintimilla was responsible for assigning

Rossbach’s schedule and duties within the CHAM emergency

department.

       In November 2017, Veintimilla told Rossbach that she was

having an affair with Morales and that she was jealous of

Rossbach because Morales often flirted with Rossbach in front of

her.   After that encounter, on November 28, Veintimilla offered

Rossbach a brownie.       Rossbach ate the brownie the following day

and became ill.      Rossbach confronted Veintimilla on November 30,

and Veintimilla told her that the brownie contained marijuana.2

       On December 7, Rossbach was assigned to work an overtime

shift.     During that shift, Veintimilla reported to CHAM


1 Veintimilla denies that Rossbach ever complained to her about
Morales’ conduct. She also denies that she ever witnessed any
sexual or inappropriate conduct by Morales directed at Rossbach.

2 Veintimilla denies that she gave Rossbach a brownie containing
marijuana.
                                       3
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 4 of 34



management that Rossbach was exhibiting behavior, including

lethargy, suggesting she might be under the influence of drugs.

Upon receiving this report, the director of emergency services

at CHAM contacted the senior labor and employee relations

manager at CHAM.    Rossbach was then escorted to Montefiore’s

Occupational Health Services (“OHS”) department to undergo a

fitness for duty evaluation.

     Montefiore maintains a drug and alcohol policy, under which

an employee who “reports to work under the influence of alcohol

or illegal drugs will be disciplined up to and including

immediate discharge.”     In accordance with Montefiore’s drug and

alcohol policy, Charles Fithian, an operations manager,

completed a fitness for duty observation form documenting

Rossbach’s condition.    The form states that Rossbach was “unable

to focus on job,” was “not making eye contact,” and that her

“hands [were] shaking.”     The form further notes that Rossbach

had been “pulled off [the] floor by [the] charge nurse for [the]

same behavior” within the past year.

     Dr. Susan Hacker, a Montefiore physician, then conducted

Rossbach’s fitness for duty evaluation.       During the examination,

Rossbach told Dr. Hacker that she had a prescription for

Adderall to treat attention deficit disorder.        Dr. Hacker’s

record of her examination of Rossbach indicates that she



                                    4
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 5 of 34



assessed Rossbach as alert and oriented, but that Rossbach

appeared agitated, fidgety, and upset during the examination.

Dr. Hacker concluded that Rossbach should be drug tested and

Rossbach provided a urine sample for testing.        Rossbach was then

ordered to return to the OHS clinic for further evaluation the

following morning, and to bring her Adderall prescription.             That

evening, Rossbach was instructed not to return to work until her

drug test results had been reviewed by OHS.        The following

morning, Rossbach returned to OHS and presented prescriptions

for Adderall and Xanax.

     On December 18, Dr. Hacker informed Rossbach that she had

tested positive for Adderall, Xanax, marijuana and the synthetic

opiate Tramadol.    Rossbach told Dr. Hacker that the Tramadol had

been prescribed to her mother, and that her mother had given her

the Tramadol.   Dr. Hacker then asked Rossbach to undergo a

second drug test.    The results of this test, which were received

on January 2, 2018, were negative for marijuana.

     At a meeting on January 5, 2018 with three other Montefiore

employees, Morales gave Rossbach a discipline notice.          The

discipline notice informed her that she had been discharged for

violating Montefiore’s drug and alcohol policy.

     In September 2018, Rossbach filed a complaint with the

Equal Employment Opportunity Commission, which was subsequently



                                    5
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 6 of 34



transferred to the New York State Division of Human Rights.            In

her complaint, Rossbach alleged that she had been sexually

harassed by Morales and that she had tested positive for

marijuana because she had eaten a brownie containing marijuana

that had been provided to her by Veintimilla.

     Rossbach filed this lawsuit on June 19, 2019.         In broad

strokes, Rossbach brings gender discrimination, retaliatory

firing, and hostile work environment claims.        After the parties

completed discovery, defendants moved for partial summary

judgment on November 20, 2020.      The motion principally addresses

the claims for gender discrimination and retaliation.          The

motion became fully submitted on January 19, 2021.


                               Discussion

     A motion for summary judgment may only be granted if all of

the submissions taken together “show[ ] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Fed. R. Civ. P. 56(a).      “An issue

of fact is genuine if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.          A fact is

material if it might affect the outcome of the suit under the

governing law.”   Frost v. N.Y.C. Police Dep’t, 980 F.3d 231, 242

(2d Cir. 2020) (citation omitted).       The moving party must

demonstrate the absence of a material factual question, and in


                                    6
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 7 of 34



making this determination, the court must view all facts in the

light most favorable to the non-moving party.        See id.    In

making this determination, the court “draws all inferences in

favor of the nonmoving party.”      Gemmink v. Jay Peak Inc., 807

F.3d 46, 48 (2d Cir. 2015).

     “Where the moving party demonstrates the absence of a

genuine issue of material fact, the opposing party must come

forward with specific evidence demonstrating the existence of a

genuine dispute of material fact.”       Robinson v. Concentra Health

Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted).

The nonmoving party may rely neither “on conclusory statements

or on contentions that the affidavits supporting the motion are

not credible,” CIT Bank N.A. v. Schiffman, 948 F.3d 529, 532 (2d

Cir. 2020) (citation omitted), nor on “mere speculation or

conjecture as to the true nature of the facts,” Fed. Trade

Comm’n v. Moses, 913 F.3d 297, 305 (2d Cir. 2019) (citation

omitted).

I. Sex Discrimination Claims

     Rossbach alleges that her firing by Montefiore constituted

sex discrimination under Title VII, the NYSHRL, and the NYCHRL.

Montefiore has moved for summary judgment on Rossbach’s claims

under all three statutes, while Morales and Veintimilla have

moved for summary judgment on her claims under the NYSHRL and



                                    7
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 8 of 34



the NYCHRL.3   For the following reasons, the defendants’ motions

for summary judgment on Rossbach’s sex discrimination claims are

granted.

     A.    Title VII and the NYSHRL

     Title VII prohibits an employer from “discharg[ing] any

individual . . . because of such individual’s . . . sex.”              42

U.S.C. § 2000e-2(a)(1).     Similarly, the NYSHRL prohibits an

“employer . . . because of an individual’s . . . sex . . .

[from] discharg[ing] from employment such individual.”          N.Y.

Exec. Law § 296(1)(a).     Claims of discrimination prohibited by

Title VII are analyzed in accordance with the burden-shifting

framework set forth by the United States Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).          NYSHRL

claims are analyzed “according to the same standards” applied to

Title VII claims.    Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 74-

75 (2d Cir. 2016) (citation omitted).

      Under the McDonnell Douglas burden-shifting framework, a

sex discrimination plaintiff must first establish a prima facie

case of discriminatory discharge “by showing that: (1) she is a

member of a protected class; (2) she satisfactorily performed

the duties required by the position; (3) she was discharged; and


3 The plaintiff has brought her Title VII claims solely against
Montefiore. Title VII does not allow for claims against
individuals. Lore v. City of Syracuse, 670 F.3d 127, 169 (2d
Cir. 2012).
                                    8
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 9 of 34



(4) . . . the discharge occurred in circumstances giving rise to

an inference of unlawful discrimination.”         Lenzi v. Systemax,

Inc., 944 F.3d 97, 107 (2d Cir. 2019) (citation omitted).              “If

the plaintiff establishes a prima facie case, a presumption of

discriminatory intent arises and the burden shifts to the

employer to articulate a legitimate, non-discriminatory reason

for its policy or action.”     Id.       (citation omitted).   “If the

employer articulates such a reason for its actions, the burden

shifts back to the plaintiff to prove that the employer's reason

was in fact pretext for discrimination.”         Vega v. Hempstead

Union Free Sch. Dist., 801 F.3d 72, 83 (2d Cir. 2015) (citation

omitted).   At the final phase of the analysis, “the employee’s

admissible evidence must show circumstances that would be

sufficient to permit a rational finder of fact to infer that the

employer's employment decision was more likely than not based in

whole or in part on discrimination.”         Kirkland v. Cablevision

Sys., 760 F.3d 223, 225 (2d Cir. 2014) (citation omitted).             This

requires a showing that “the employer's explanation is a pretext

for . . . discrimination.”     Id.

     Assuming without deciding that Rossbach has met her de

minimis burden of demonstrating a prima facie case of

discrimination, defendants have set forth a legitimate non-

discriminatory reason for Rossbach’s discharge.         Defendants have



                                     9
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 10 of 34



provided evidence that Rossbach was fired after (1) she was

ordered by CHAM management to undergo a fitness for duty

evaluation after they received reports of her inappropriate

behavior at work; (2) a Montefiore physician conducted a fitness

for duty evaluation of Rossbach and concluded that a drug test

was warranted; and (3) the drug test indicated a positive result

for marijuana and non-prescribed Tramadol, indicating that

Rossbach had likely violated Montefiore’s drug and alcohol

policy.   As such, the burden shifts to Rossbach to prove that

this reason for her discharge was pretextual.        Rossbach raises

several arguments as to why Montefiore’s stated reason for

firing her is pretextual, none of which is convincing.

     First, Rossbach argues that she had not, in fact, exhibited

any behaviors indicating that she was under the influence of

drugs on the day she was sent for the fitness for duty

evaluation.   This argument misidentifies the relevant analysis.

In employment discrimination cases involving allegations of

misconduct by the employee, courts are “decidedly not interested

in the truth of the allegations against plaintiff,” but instead

“interested in what motivated the employer.”        McPherson v.

N.Y.C. Dept. of Educ, 457 F.3d 211, 216 (2d Cir. 2006) (emphasis

in original) (citation omitted).        Therefore, it is not relevant

whether she was, in fact, exhibiting signs of being under the



                                   10
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 11 of 34



influence on the day in question.       Montefiore management had

received several reports that she appeared to be under the

influence, as well as positive drug test results, and the

relevant decision-makers were entitled to rely on those reports

and those results in making the discharge decision.

     Second, Rossbach argues that deviations from Montefiore

policy regarding the investigation of employee misconduct

indicate pretext on the part of Montefiore.        Rossbach notes that

only one supervisor filled out a Fitness for Duty Observation

Form, while two observation forms are required by Montefiore

policy, and that Rossbach’s supervisor and the Montefiore

Employee and Labor Relations department were not notified of the

positive drug tests at the appropriate time.        The Second Circuit

has held that “departures from procedural regularity” by an

employer “can raise a question as to the good faith of the

process where the departure may reasonably affect the decision.”

Stern v. Trs. of Columbia Univ., 131 F.3d 305, 313 (2d Cir.

1997) (citation omitted).     But here, any departure from

procedural regularity was minor and immaterial.        Given the

evidence of Rossbach’s violation of Montefiore policy -–

including the determination by a physician that a drug test was

appropriate and the positive drug tests –- no reasonable jury




                                   11
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 12 of 34



could find that the departures from policy to which Rossbach

points affected the ultimate decision to fire Rossbach.

     Third, Rossbach contends that Montefiore’s handling of her

positive marijuana test demonstrates pretext.        Rossbach suggests

that the supervisor responsible for her firing failed to follow

up with OHS regarding her positive marijuana test, and that if

the supervisor had done so, she would have learned that a

follow-up marijuana test was negative.       She also argues that

certain comments made regarding the marijuana test during the

deposition of Dr. Hacker of OHS indicate certain irregularities

surrounding her discharge.     These contentions do not defeat

summary judgment, because even if they are true, Rossbach’s

positive Tramadol test served as an independent basis for her

firing.

     Rossbach also argues that Montefiore’s decision to

immediately fire her after the positive drug test indicates

pretext, because the Montefiore policy contemplates progressive

discipline for drug and alcohol violations.        But this argument

misstates the plain text of the policy and Rossbach’s history of

misconduct.   It is undisputed that the Montefiore policy allowed

for immediate discharge after a single violation.         Moreover, the

fitness for duty form completed by Fithian indicates that




                                   12
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 13 of 34



Rossbach had previously been relieved of duty for similar

behavior in the year preceding the December 7, 2017 incident.

     Finally, Rossbach argues that Montefiore is liable for

Veintimilla’s discriminatory conduct under the “cat’s paw”

theory of Title VII liability.     The “cat’s paw” theory allows

for employer liability in “a situation in which an employee is

fired . . . by a supervisor who himself has no discriminatory

motive, but who has been manipulated by a subordinate who does

have such a motive and intended to bring about the adverse

employment action.”    Vasquez v. Empress Ambulance Serv., Inc.,

835 F.3d 267, 272 (2d Cir. 2016) (citation omitted).         Rossbach

contends that Montefiore is liable under the “cat’s paw” theory

because it relied on Veintimilla’s report in firing her, and

Veintimilla was motivated by discriminatory animus.

     This argument is unavailing.       The “cat’s paw” theory of

liability only accrues if the employer “negligently relies on a

low-level employee’s false accusations in making an employment

decision.”   Id. at 275.   Here, Montefiore did not rely on

Veintimilla’s report in firing Rossbach: it conducted a process

that involved an observational report by a different employee, a

medical evaluation by a physician, and a drug test.         As such,

Montefiore cannot be held liable on a “cat’s paw” theory, and

the defendants are therefore entitled to summary judgment.



                                   13
         Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 14 of 34



     B.       The NYCHRL

     Rossbach has also brought gender discrimination claims

under the NYCHRL.       The NYCHRL prohibits any “employer or an

employee or agent thereof” from “discharg[ing] from employment”

any person “because of . . . gender.”          N.Y.C. Admin. Code § 8-

107(1)(a).     While the text of the NYCHRL is similar to that of

Title VII and the NYSHRL, the law is to be construed “broadly in

favor of discrimination plaintiffs, to the extent that such a

construction is reasonably possible.”          Mihalik v. Credit Agricole

Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013)

(citation omitted).        As a result, “courts must analyze NYCHRL

claims separately and independently from any federal and state

law claims.”      Id.

     While the NYCHRL analysis must be conducted separately from

any related Title VII and NYSHRL analysis, and the NYCHRL

receives a broader construction, the NYCHRL analysis involves a

similar burden-shifting framework.          First, “the plaintiff must

establish a prima facie case, and the defendant then has the

opportunity to offer legitimate reasons for its actions.”             Ya-

Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 75–76 (2d Cir.

2015).     If the defendant can provide a legitimate non-

discriminatory reason for its actions, “summary judgment is

appropriate if the record establishes as a matter of law that



                                       14
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 15 of 34



discrimination or retaliation played no role in the defendant's

actions.”    Id. at 76 (citation omitted).

     In this case, summary judgment is warranted on Rossbach’s

NYCHRL gender discrimination claims stemming from her firing.           As

discussed above, the defendants have presented a legitimate, non-

discriminatory reason for her discharge, and Rossbach has failed

to demonstrate that this reason was pretextual or that this

reason was not Montefiore’s sole basis for taking action.          Chen,

805 F.3d at 76.       No reasonable jury could therefore find that

gender-based discrimination played any role in Rossbach’s firing.

II. Hostile Work Environment Claims Against Veintimilla

     Veintimilla moves for summary judgment on Rossbach’s

hostile work environment claims, brought under the NYSHRL and

NYCHRL.     For the following reasons, Veintimilla’s motion for

summary judgment is granted.

     A.      NYSHRL

     Hostile work environment claims under the NYSHRL are

analyzed under the same principles that govern hostile work

environment claims under Title VII.        Tolbert v. Smith, 790 F.3d

427, 439 (2d Cir. 2015).       “A hostile work environment claim

requires a plaintiff to show that his or her workplace was so

severely permeated with discriminatory intimidation, ridicule,

and insult that the terms and conditions of his or her

employment were thereby altered.”         Agosto v. N.Y.C. Dep’t of

                                     15
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 16 of 34



Educ., 982 F.3d 86, 101 (2d Cir. 2020) (citation omitted).

“This test has objective and subjective elements: the misconduct

shown must be severe or pervasive enough to create an

objectively hostile or abusive work environment, and the victim

must also subjectively perceive that environment to be abusive.”

Id. at 101–02 (citation omitted).       Importantly, “[i]t is

axiomatic that the plaintiff also must show that the hostile

conduct occurred because of a protected characteristic.”

Tolbert, 790 F.3d at 439.

     In her submission, Rossbach makes three arguments as to why

Veintimilla’s conduct gave rise to a hostile work environment.

First, she argues that Veintimilla created a hostile work

environment by witnessing and ignoring Morales’ sexual

harassment.   Second, she contends that Veintimilla told her that

she was having an affair with Morales and that Veintimilla

claimed she was jealous of her because Morales often flirted

with Rossbach in front of Veintimilla.       Third, she argues that

Veintimilla often “ridiculed, mocked, and cursed” Rossbach and

other female nurses.

     None of these arguments are sufficient to survive

Veintimilla’s motion for summary judgment.       In order to survive

a motion for summary judgment, Rossbach must show not only that

she was subjected to hostile conduct, but that the conduct



                                   16
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 17 of 34



occurred because of her gender.      Rossbach has not made that

showing.   The evidence put forward by Rossbach shows that

Veintimilla’s comment to Rossbach regarding her relationship

with Morales, and her abuse of Rossbach and her female

colleagues, was motivated by Veintimilla’s relationship with

Morales and her jealousy of those she perceived to be

interfering with that relationship, not gender.        Rossbach’s

hostile work environment claim is therefore a so-called

“paramour preference” claim, which cannot give rise to hostile

work environment liability.     See Kelly v. Howard I. Shapiro &

Assocs. Consulting Eng’rs, P.C., 716 F.3d 10, 14 (2d Cir. 2013).

     B.      NYCHRL

     As is the case for discrimination claims, the standard for

hostile work environment liability under the NYCHRL is more

permissive than that of the NYSHRL.      Under the NYCHRL, a

plaintiff need not prove that the hostile conduct was severe and

pervasive.     Instead, a plaintiff “need only demonstrate by a

preponderance of the evidence that she has been treated less

well than other employees because of her gender.”         Mihalik, 715

F.3d at 110.    Even under this more lenient standard, however,

Veintimilla is entitled to summary judgment.        For the reasons

discussed in the analysis of Rossbach’s NYSHRL hostile work

environment claim against Veintimilla, Rossbach has not



                                   17
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 18 of 34



demonstrated that any hostile conduct was motivated by her

gender.

III. Retaliation Claims

     Defendants have moved for summary judgment on Rossbach’s

claims that her firing was retaliatory, in violation of Title

VII, the NYSHRL, and the NYCHRL.        The defendants are entitled to

summary judgment on these claims.

     A.     Title VII and the NYSHRL

     In order to defeat a motion for summary judgment on a Title

VII retaliation claim, an employee must first establish a prima

facie case of retaliation by showing that “(1) he was engaged in

protected activity, (2) the employer was aware of that activity,

(3) the employee suffered a materially adverse action, and (4)

there was a causal connection between the protected activity and

that adverse action.”     Agosto, 982 F.3d at 104 (citation

omitted).   Retaliation claims are analyzed identically under

Title VII and the NYSHRL.     Kelly, 716 F.3d at 14.

     “[A] causal connection between the protected activity and

the company's adverse employment action can be established by

showing that the employer's action followed the protected

activity closely in time.”     Davis-Garett v. Urban Outfitters,

Inc., 921 F.3d 30, 44 (2d Cir. 2019).       But even when the

protected activity is followed closely in time by an adverse

employment action, an intervening event between the protected

                                   18
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 19 of 34



activity and the adverse employment action may defeat an

inference of causation.    See Gubitosi v. Kapica, 154 F.3d 30, 33

(2d Cir. 1998) (holding that, in the context of a First

Amendment retaliation claim under § 1983, which is analyzed

under a similar framework, an intervening event was sufficient

to defeat an inference of causation based on temporal

proximity).   See also Joseph v. Marco Polo Network, Inc., No.

09cv1597 (DLC), 2010 WL 4513298, at *18 (S.D.N.Y. Nov. 10,

2010); Soto v. Marist Coll., No. 17cv7976 (KMK), 2019 WL

2371713, at *11 (S.D.N.Y. June 5, 2019) (collecting cases in

which courts in this district have held that an intervening

event defeated an inference of causation).

     Rossbach argues that her claims of retaliatory firing

survive because of her assertions that she complained to

Veintimilla and her union representative about Morales’ sexual

harassment shortly before her discharge.       She reasons that this

temporal proximity gives rise to an inference of causation.            But

this argument disregards the significant intervening event that

occurred between these complaints and her firing: her referral

for a fitness for duty examination, a physician’s performance of

that examination, and subsequent positive tests for marijuana

and Tramadol, in violation of Montefiore policy.        Misconduct by

a plaintiff qualifies as an intervening event that defeats an



                                   19
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 20 of 34



inference of retaliation.     Gubitosi, 154 F.3d at 33.      Therefore,

Rossbach has not established an inference of causation, and by

extension, has not established a prima facie case of

retaliation.4   Defendants are entitled to summary judgment on

Rossbach’s Title VII and NYSHRL retaliation claims.

     B.   The NYCHRL

     The NYCHRL prohibits “retaliat[ion] or discriminat[ion] . .

. against any person because such person has,” inter alia,

“opposed any practice forbidden under [the NYCHRL].”         N.Y.C.

Admin. Code § 8-107(7).    Retaliation claims under the NYCHRL are

analyzed similarly to those under Title VII and the NYSHRL, but

the NYCHRL is “slightly more solicitous of retaliation claims.”

Malena v. Victoria’s Secret Direct, LLC, 886 F.Supp.2d 349, 362

(S.D.N.Y. 2012) (citation omitted).       Nonetheless, a plaintiff

must still show a causal connection between protected activity

and the event that was reasonably likely to deter the plaintiff

from engaging in protected activity.       For the reasons discussed

above, Rossbach has not done so.        Defendants are therefore




4 The defendants additionally dispute Rossbach’s contention that
her oral complaints to Veintimilla and her union representative,
and her resistance to Morales’ harassment, qualify as protected
activities. This Opinion need not reach that issue because
Rossbach’s failure to establish an inference of causation
precludes a showing of a prima facie case of retaliation,
regardless of whether Rossbach’s activities qualify as protected
activities.
                                   20
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 21 of 34



entitled to summary judgment on Rossbach’s NYCHRL retaliation

claim.

IV. Aiding and Abetting Claims

     Rossbach’s complaint alleges that the defendants aided and

abetted discrimination, retaliation, and a hostile work

environment in violation of the NYSHRL and the NYCHRL.         The

NYSHRL and the NYCHRL prohibit any person from “aid[ing],

abet[ting], incit[ing], compel[ling], or coerc[ing] . . . any of

the acts forbidden” by the statutes.      N.Y. Exec. Law § 296(6);

N.Y.C. Admin Code § 8-107(6).     “The same standards of analysis

used to evaluate aiding and abetting claims under the NYSHRL

apply to such claims under the NYCHRL because the language of

the two laws is virtually identical.”       Feingold v. New York, 366

F.3d 138, 158 (2d Cir. 2004) (citation omitted).        A defendant

must “actually participate[] in the conduct giving rise to a . .

. claim” in order to be held liable under the NYSHRL and the

NYCHRL.   Tomka v. Seiler Corp., 66 F.3d 1295, 1317 (2d Cir.

1999).

     A.    Discrimination and Retaliation

     Defendants are entitled to summary judgment on Rossbach’s

claim for aiding and abetting her discriminatory and retaliatory

firing.   A precondition to a valid aiding and abetting claim

under the NYSHRL or NYCHRL is a demonstration of a valid primary

claim for discrimination or retaliation.       For the reasons

                                   21
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 22 of 34



discussed above, Rossbach has not demonstrated that her firing

was motivated by discrimination or retaliation.

     B.     Hostile Work Environment

     Montefiore is entitled to summary judgment on Rossbach’s

claim for aiding and abetting liability in connection with her

hostile work environment claims under the NYSHRL and NYCHRL.

Montefiore’s potential aiding and abetting liability in this

case is premised on NYSHRL and NYCHRL hostile work environment

claims against Montefiore and Morales.       Since a defendant cannot

aid and abet its own violation of the NYSHRL and NYCHRL, the

hostile work environment claim against Montefiore cannot serve

as a predicate for the aiding and abetting claim against

Montefiore.   Similarly, a corporate employer cannot be liable

for aiding and abetting a hostile work environment violation by

its employee, because such a claim would be derivative of the

primary hostile work environment claim against the corporate

employer.   Malena, 886 F.Supp.2d at 368.

     By contrast, neither Morales nor Veintimilla is entitled to

summary judgment on Rossbach’s aiding and abetting claims

insofar as they are premised on her hostile work environment

claim against Montefiore.5    Taking the facts in the light most

favorable to Rossbach, if Montefiore is liable for a hostile


5 Montefiore has not moved for summary judgment on Rossbach’s
NYSHRL and NYCHRL hostile work environment claims.
                                   22
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 23 of 34



work environment under the NYSHRL and the NYCHRL, Morales

necessarily “actually participated” in that violation because

Rossbach’s claim against Montefiore is premised on Morales’

conduct.

     Rossbach’s claim against Veintimilla is premised on her

allegation that Veintimilla, while acting as her supervisor,

witnessed Morales’ sexual harassment and failed to intervene.

The Second Circuit has held that NYSHRL aiding and abetting

liability may accrue when a supervisor is aware of conduct that

could give rise to a primary claim under the NYSHRL, but

“t[akes] no action to remedy such behavior.”        Feingold v. New

York, 366 F.3d 138, 158 (2d Cir. 2004); see also Pellegrini v.

Sovereign Hotels, Inc., 740 F.Supp.2d 344, 356 (N.D.N.Y. 2010)

(collecting cases in which district courts have held, based on

Feingold, that a supervisor’s failure to remedy a known hostile

work environment gave rise to aiding and abetting liability

under the NYSHRL).   While Veintimilla claims that she never

witnessed Morales’ alleged misbehavior, this factual dispute

must be resolved at trial.

V. Claim for Interference with Protected Rights

     Montefiore and Veintimilla seek summary judgment on

Rossbach’s claim for interference with protected rights under




                                   23
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 24 of 34



the NYCHRL.6   The NYCHRL prohibits “any person” from “coerc[ing],

intimidat[ing], threaten[ing] or interfer[ing] with . . . any

person in the exercise or enjoyment of . . . any right granted

or protected” under the NYCHRL, or attempting to do so.          N.Y.C.

Admin. Code § 8-107(19).    To survive a motion for summary

judgment, then, a plaintiff must show that a defendant took some

affirmative step to coerce, intimidate, threaten or interfere

when the plaintiff exercised a protected right.

     Rossbach’s submission in opposition to defendants’ motion

for summary judgment does not describe any actions by Montefiore

that coerced, intimidated, threatened, or interfered with

Rossbach’s exercise of a protected right.       Rossbach argues that

Veintimilla attempted to coerce, intimidate, and threaten her in

order to prevent her from making complaints about Morales’

conduct.   But Rossbach cites only the incidents in which

Veintimilla ignored Morales’ harassment and the episode where

Veintimilla told Rossbach about her affair with Morales as the

required coercive, intimidating, or threatening actions.

Rossbach does not describe how these incidents –- one of which

involved an omission on the part of Veintimilla, rather than an


6 While Morales claims to be seeking summary judgment on
Rossbach’s interference claim, defendants’ submission makes no
argument as to why Morales’ motion for summary judgment on this
claim should be granted. Morales’ motion for summary judgment
on this claim is therefore abandoned.


                                   24
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 25 of 34



affirmatively coercive, intimidating, or threatening action -–

were coercive, intimidating, or threatening, much less allege a

nexus between these episodes and her exercise of rights under

the NYCHRL.   Montefiore and Veintimilla are therefore entitled

to summary judgment on this claim.

VI. Claim for Employer Liability under the NYCHRL

     Rossbach’s complaint alleges that the defendants are

vicariously liable for discrimination, retaliation, and a

hostile work environment under the NYCHRL’s employer liability

provision.7   Morales and Veintimilla have moved for summary

judgment on this claim, and Montefiore has moved for summary

judgment with respect to the claim for employer liability for




7 The employer liability provision in the NYCHRL, N.Y.C. Admin
Code § 8-107(13), creates broader employer liability than Title
VII or the NYSHRL. The NYCHRL creates employer liability in
cases:

     (1) where the offending employee exercised managerial
     or supervisory responsibility . . .;
     (2) [or] where the employer knew of the offending
     employee's unlawful discriminatory conduct and
     acquiesced in it or failed to take immediate and
     appropriate corrective action; and
     (3) [or] where the employer “should have known” of the
     offending employee's unlawful discriminatory conduct
     yet failed to exercise reasonable diligence to prevent
     it.

Zakrzewska v. New Sch., 14 N.Y.3d 469, 479 (2010) (citation
omitted).


                                   25
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 26 of 34



discrimination and retaliation stemming from Rossbach’s

discharge.8

     The NYCHRL’s employer liability provision is not a

substantive cause of action that creates a distinct form of

liability for employers, but instead describes the circumstances

in which “[a]n employer shall be liable for an unlawful

discriminatory practice based upon the conduct of an employee or

an agent which is in violation of” the NYCHRL’s substantive

employment provisions.    N.Y.C. Admin. Code § 8-107(13)(b).

Rossbach’s primary claims under the NYCHRL for discrimination,

retaliation, and a hostile work environment are discussed above.

But since Rossbach’s complaint alleges a distinct cause of

action for employer liability under the NYCHRL and the parties’

submissions treat the employer liability claim as distinct from

Rossbach’s other claims, the NYCHRL employer liability claim is

discussed separately here.

     The defendants are entitled to summary judgment.         Morales

and Veintimilla were Rossbach’s colleagues and supervisors, not

her employer.   Therefore, Morales and Veintimilla are entitled

to summary judgment on Rossbach’s employer liability claim in

its entirety.   Similarly, the employer liability provision



8 Montefiore has not moved for summary judgment on Rossbach’s
NYCHRL claim of employer liability for a hostile work
environment.
                                   26
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 27 of 34



exclusively allows for employer liability when an employee

discriminates or retaliates, in violation of the NYCHRL’s

substantive provisions.    As discussed above, the defendants are

entitled to summary judgment on Rossbach’s claims of

discrimination and retaliation stemming from her discharge.

There can be no employer liability for discrimination or

retaliation that the plaintiff has not shown occurred.

Montefiore is thus entitled to summary judgment on Rossbach’s

employer liability claim to the extent that the claim is

dependent on her allegations of discrimination or retaliation

stemming from her firing.

VII. Intentional Infliction of Emotional Distress Claim against
Montefiore and Veintimilla

     Rossbach has brought claims for intentional infliction of

emotional distress under New York law against all defendants.

Montefiore and Veintimilla have moved for summary judgment on

this claim.   For the following reasons, summary judgment is

granted.

     Under New York law, an intentional infliction of emotional

distress claim requires a plaintiff to show “(i) extreme and

outrageous conduct; (ii) intent to cause, or disregard of a

substantial probability of causing, severe emotional distress;

(iii) a causal connection between the conduct and injury; and

(iv) severe emotional distress.”        Rich v. Fox News Network, LLC,


                                   27
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 28 of 34



939 F.3d 112, 122 (2d Cir. 2019) (citation omitted).         The

“extreme and outrageous conduct” element may be satisfied by

either a single sufficiently extreme and outrageous act, or by a

series of acts that in isolation are not sufficiently extreme

and outrageous but “taken together . . . amount to a deliberate

and malicious campaign of harassment.”       Id.   Intentional

infliction of emotional distress is a “highly disfavored tort

under New York law . . . to be invoked only as a last resort.”

Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 158 (2d Cir. 2014)

(citation omitted).

     Rossbach’s sole argument for Montefiore’s liability on this

claim is that Montefiore is “vicariously liable for the

intentional infliction of emotional distress” inflicted on

Rossbach by Morales and Veintimilla.      Under New York law,

employers are not vicariously liable for torts, such as

intentional infliction of emotional distress, “committed by the

employee for personal motives unrelated to the furtherance of

the employer's business.”     Swarna v. Al-Awadi, 622 F.3d 123, 144

(2d Cir. 2010) (citation omitted).      Applying this principle,

“New York courts consistently have held that sexual misconduct

and related tortious behavior arise from personal motives and do

not further an employer's business, even when committed within

the employment context.”    Id. at 144-45 (citation omitted).



                                   28
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 29 of 34



These principles foreclose Rossbach’s intentional infliction of

emotional distress claim against Montefiore.

     Veintimilla is also entitled to summary judgment on

Rossbach’s intentional infliction of emotional distress claim.

Rossbach’s claim against Veintimilla stems in part from

Veintimilla’s alleged participation in Morales’ sexual

harassment.    According to Rossbach, Veintimilla witnessed and

ignored Morales’ sexual harassment and once told Rossbach that

she was jealous of her.    These alleged actions and inactions do

not constitute the “extreme and outrageous conduct” required for

liability, and the two incidents cited by Rossbach, separated by

weeks, do not amount to a “deliberate and malicious campaign of

harassment.”

     Rossbach also argues that Veintimilla is liable for

intentional infliction of emotional distress for, essentially,

engaging in a ploy to secure Rossbach’s firing by drugging her

with a marijuana brownie and then sending her for a drug test

that Veintimilla knew she would fail.       Even though it will be

assumed that this alleged conduct qualifies as extreme and

outrageous, Veintimilla is still entitled to summary judgment.

Rossbach has offered little evidence that she experienced

emotional distress from this episode.       While it can also be

assumed that she suffered emotional distress from the



                                   29
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 30 of 34



termination of her employment, she has not offered sufficient

evidence that her firing and any related emotional distress was

caused by her consumption of the marijuana brownie.          After all,

the drug tests found four drugs in her system, two of which were

not prescribed to her.9

VIII. Claim for Conduct Constituting Crimes Under N.Y. Penal Law
§ 130

     Morales has moved for judgment on Rossbach’s claim under

N.Y. C.P.L.R. § 213-c.     That provision of New York law creates a

civil cause of action under which victims of certain sexual

crimes enumerated in N.Y. Penal Law § 130 et seq. may sue their

attackers.

     Morales is entitled to summary judgment on this claim.             As

an initial matter, Rossbach failed to address this claim in her

submission in opposition to Morales’ motion for summary

judgment.    The claim is therefore abandoned, and Morales is

entitled to summary judgment on that basis.         But even if

Rossbach had not abandoned this claim, Morales would still be

entitled to summary judgment.      N.Y. C.P.L.R. § 213-c creates a

cause of action for only certain enumerated criminal offenses.




9 Rossbach did not advise Dr. Hacker that she had ingested Tramadol and
marijuana. But according to Rossbach, Veintimilla had revealed to her
that the brownie contained marijuana before Dr. Hacker examined
Rossbach.

                                    30
        Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 31 of 34



Rossbach has not alleged the existence of facts that support

each of the elements of any of the enumerated offenses.

IX. New York City Victims of Gender-Motivated Violence Protection
Law Claim as to Morales

        The final claim addressed in these motions is the claim

Morales violated the New York City Victims of Gender-Motivated

Violence Protection Law (“GMVPL”) by groping Rossbach and

subjecting her to other unwanted physical contact.            The GMVPL

creates a civil cause of action under which “any person claiming

to be injured by an individual who commits a crime of violence

motivated by gender” may seek relief.          N.Y.C. Admin. Code § 10-

1104.    The statute defines “crime of violence motivated by

gender” as an act “that would constitute a misdemeanor or felony

against the person . . . [and] presents a serious risk of

physical injury to another” that was “committed because of

gender or on the basis of gender, and due, at least in part, to

an animus based on the victim's gender.”          N.Y.C. Admin. Code §

10-1103.     As such, in order to establish a GMVPL claim, a

plaintiff must show that “(1) the alleged act constitutes a

misdemeanor or felony against the plaintiff; (2) presenting a

serious risk of physical injury; (3) that was perpetrated

because of plaintiff's gender; (4) in part because of animus

against plaintiff's gender.”        Hughes v. Twenty-First Century

Fox, Inc., 304 F.Supp.3d 429, 455 (S.D.N.Y. 2018).            Generally,


                                      31
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 32 of 34



the animus element requires the plaintiff to present “extrinsic

evidence of the defendant's expressed hatred toward women as a

group” or allege specific “actions and statements by the

perpetrator during the commission of the alleged crime of

violence.”     Breest v. Haggis, 180 A.D.3d 83, 92-93 (N.Y. 1st

Dep’t 2019).

     Morales is entitled to summary judgment on this claim.

First, Rossbach has not produced evidence that Morales’ unwanted

touching posed a serious risk of physical injury.         Further,

Rossbach has failed to provide evidence –- either extrinsic

evidence of Morales’ expressed hatred towards women, or specific

statements made during the episodes of unwanted physical contact

–- indicating that Morales’ conduct was motivated by gender-

based animus.

     Perhaps acknowledging her failure to prove gender-based

animus, Rossbach points in her submission to Breest, in which a

court held that gender-based animus could be inferred from rape.

Id. at 94.   But Rossbach does not allege that she was raped by

Morales, and she points to no authority indicating that the

requisite animus element may be inferred in GMVPL cases not

premised on rape.    Since Rossbach has not put forth evidence of

animus or evidence that Morales’ conduct created a serious risk

of physical injury, no reasonable jury could conclude that



                                   32
      Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 33 of 34



Morales violated the GMVPL, and summary judgment is granted to

Morales on this claim.


                               Conclusion

      The defendants’ November 20, 2020 motion for partial

summary judgment is granted, except to the extent that

defendants Morales and Veintimilla seek summary judgment on

Rossbach’s claim for aiding and abetting a hostile work

environment under the NYSHRL and the NYCHRL.         The following

claims remain for trial:

1. Rossbach’s Title VII hostile work environment claim against

Montefiore (Count 1);

2. Rossbach’s NYSHRL and NYCHRL hostile work environment claims

against Montefiore and Morales (Counts 3 and 6);

3. Rossbach’s NYSHRL and NYCHRL aiding and abetting a hostile

work environment claims against Morales and Veintimilla (Counts

5 and 8);

4. Rossbach’s NYCHRL interference claim against Morales (Count

9);

5. Rossbach’s assault and battery claim against Morales (Count

11); and




                                    33
     Case 1:19-cv-05758-DLC Document 62 Filed 03/11/21 Page 34 of 34



6. Rossbach’s intentional infliction of emotional distress claim

against Morales (Count 12).

Dated:    New York, New York
          March 11, 2021


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   34
